Exhibit 10.1


sabrelogoa26.jpg [sabrelogoa26.jpg]
January 11, 2018
Richard A. Simonson
3150 Sabre Drive
Southlake, Texas 76092


Re:    Amendment to Letter Agreement


Dear Rick:


This amendment, dated January 11, 2018 (“Amendment”), to your letter agreement
dated as of March 5, 2013, between Sabre GLBL Inc. (formerly known as Sabre Inc.
and a wholly-owned subsidiary of Sabre Corporation) and you, and as amended on
November 17, 2017 (the “Agreement”), amends the Agreement in the manner set
forth herein.


In connection with your anticipated voluntary retirement as Executive Vice
President and Chief Financial Officer of Sabre Corporation, you and the Company
have agreed that you will continue in an operational role with the Company as
Senior Advisor, to allow for an orderly transition of your duties and
responsibilities to your successors. Therefore, in consideration of the mutual
covenants contained in this Amendment, and effective as of the date designated
by the Chief Executive Officer of Sabre Corporation (which is currently
contemplated to be the date your successor commences employment as Chief
Financial Officer) (the “Amendment Effective Date”), the Company and you agree
as follows:


1.    Section 1(a) of the Agreement is amended and restated in its entirety to
read as follows:


(a)
Beginning on the Amendment Effective Date and through the Termination Date, you
will serve as Senior Advisor of Sabre Corporation (the “Company”), with such
duties and responsibilities as are assigned to you by the Company. You shall
perform all such duties faithfully, industriously, and to the best of your
experience and talent. Except as otherwise expressly provided in this Agreement,
you shall abide in all material respects by all the Company policies and
directives applicable to you. You may provide consulting services to third
parties from time to time, consistent with the terms of the Agreement and the
Company’s Code of Business Ethics, during the period beginning on the Amendment
Effective Date and through the Termination Date, with the prior consent of the
Chief Executive Officer, which consent will not be unreasonably withheld;
provided, however, that any full-time employment by you with any third party
shall be deemed to be a voluntary termination of your employment by you, and you
must provide 60 days’ notice to the Company prior to commencing such employment.



2.    The first paragraph of Section 2 of the Agreement is amended and restated
in its entirety to read as follows:


“Unless terminated earlier pursuant to the Severance Plan, the term of this
Agreement and your employment shall end on June 30, 2019 (the “Termination
Date”); provided that the parties may mutually agree to extend the term
thereafter for one-month periods. The termination of your employment on the
Termination Date (as it may be extended) shall be deemed in all respects to
constitute a voluntary termination of your employment by you, including under
the terms of the Severance Plan and any applicable equity plan of Sabre
Corporation, and any termination of your employment prior to the Termination
Date shall be governed by the terms of the Severance Plan and any applicable
equity plan. The period of your employment with the Company shall be referred to
herein as the “Employment Period.” Notwithstanding the foregoing, Sections 8, 9
and 11 shall survive termination of this Agreement in accordance with their
terms.” References in the Agreement to the





--------------------------------------------------------------------------------




terms “Initial Term” and “Additional Term” shall continue to have the meanings
assigned to them immediately prior to this Amendment.


3.    Section 3 of the Agreement is amended and restated in its entirety to read
as follows:


3.    Base Salary


Beginning on the Amendment Effective Date and through the Termination Date, your
base salary will be $10,000 per month, less withholding for taxes and deductions
for other appropriate items.


4.    Section 4 of the Agreement is amended and restated in its entirety to read
as follows:


4.    Annual Bonus


You will be entitled to receive the annual incentive bonus approved by the
Compensation Committee and granted to you in February 2017, in accordance with
the terms and subject to the performance conditions thereof, with such annual
incentive bonus to be paid to you in accordance with its terms no later than
March 31, 2018, provided that you will not be entitled to receive such bonus if
your employment is terminated for Cause prior to the payment date for the annual
incentive bonus. Your annual incentive bonus with respect to fiscal year 2018
will be (1) subject to approval by the Compensation Committee and the
performance conditions thereof, with such annual incentive bonus to be paid to
you in accordance with its terms at the same time as it is paid to the Company’s
other senior executives, and (2) prorated to reflect only the period in which
you serve as Chief Financial Officer of the Company. Beginning on the Amendment
Effective Date and through the Termination Date, you will not be eligible to
receive any additional annual incentive bonus from the Company, unless otherwise
determined by the Compensation Committee in its sole discretion.


5.    Section 5 of the Agreement is amended and restated in its entirety to read
as follows:


5.    Participation in Company Equity Plans


Beginning on the Amendment Effective Date and through the Termination Date, any
outstanding equity awards will continue to vest in accordance with their
applicable terms; however, you will not be eligible to receive any additional
equity grants from the Company, unless otherwise determined by the Compensation
Committee in its sole discretion.


6.    The first paragraph of Section 8 of the Agreement is amended and restated
in its entirety to read as follows:
“You acknowledge and agree that, in your position as Senior Advisor and your
prior position as Executive Vice President and Chief Financial Officer for Sabre
Corporation (which, for purposes of this Section 8, shall include all of the
Company’s parents, subsidiaries and all affiliated companies and joint ventures
connected by ownership to the Company at any time (but not any other portfolio
companies of the Majority Stockholder (as defined in the Plan)), it is expected
that: (i) you will be materially involved in conducting or overseeing all
aspects of the Company’s business activities throughout the world, (ii) you will
have material contact with a substantial number of the Company’s employees, and
all or substantially all of the Company’s then-current and actively-sought
potential customers (“Customers”) and suppliers of inventory (“Suppliers”);
(iii) you will have access to all or substantially all of the Company’s Trade
Secrets and Confidential Information (see Exhibit C for definition of “Trade
Secrets” and “Confidential Information”). You further acknowledge and agree that
your competition with the Company anywhere worldwide, or your attempted
solicitation of the Company’s employees or Customers or Suppliers, during your
employment or within the periods following the termination of your employment
with the Company specified below, would be unfair competition and would cause
substantial damages to the Company. Consequently, in consideration of your
employment with the Company as Senior Advisor and formerly as Executive Vice
President and Chief Financial Officer and the Company’s covenants in this
Agreement, you make the following covenants described in this Section 8:”







--------------------------------------------------------------------------------




7.    In consideration of your continued employment, and the other benefits
specified above, you hereby waive any right you may currently have, or which you
may hereafter have, to terminate your employment for “Good Reason” pursuant to
clauses (i) or (iv) of the definition of Good Reason in Section 7 of the
Agreement, or clauses (i) or so much of clause (iv) as follows the words ‘a
material reduction’ in Section 1.01(t) of the Severance Plan, or substantially
similar provisions of any other plan, agreement or arrangement. Accordingly, by
signing this Amendment, you are agreeing that you are not entitled to the
benefits set forth in the Severance Plan, the Agreement or any equity plan or
agreement as a result of the change in your responsibilities or compensation
related to your moving from your former role to your new role.


8.    Except as otherwise specifically amended by this Amendment, the Agreement
shall remain in full force and effect. In the event of any conflict between the
Agreement and this Amendment, the terms of this Amendment shall control.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




Sincerely,


 
 
SABRE CORPORATION


 
 
By:
/s/ Rachel A. Gonzalez
Name:
Rachel A. Gonzalez
Title:
Executive Vice President and Chief Administrative Officer
 
 
Acknowledged and Agreed on January 11, 2018
 
 
 /s/ Richard A. Simonson
Richard A. Simonson










